MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                  May 24 2016, 8:38 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy P. Broden                                       Gregory F. Zoeller
State of Indiana                                        Attorney General of Indiana

                                                        Tyler G. Banks
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Matthew A. Cornell,                                     May 24, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        79A05-1510-CR-1649
        v.                                              Appeal from the Tippecanoe
                                                        Superior Court
State of Indiana,                                       The Honorable Randy J. Williams,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        79D01-1504-F5-24



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A05-1510-CR-1649 | May 24, 2016        Page 1 of 6
                                          Statement of the Case
[1]   Matthew Cornell appeals his sentence following his conviction for failure to

      register as a sex offender, as a Level 5 felony, and his adjudication as a habitual

      offender pursuant to a guilty plea. He presents two issues for our review, but

      because his first issue is moot,1 we address a single issue, namely, whether his

      sentence is inappropriate in light of the nature of the offense and his character.

      We affirm.


                                   Facts and Procedural History
[2]   In 2000, Cornell was convicted of two counts of sexual misconduct with a

      minor, as Class B felonies. After serving his sentence for those convictions,

      Cornell was required to register as a sex offender pursuant to Indiana Code

      Section 11-8-8-19. From January 12, 2015, to March 31, 2015, Cornell

      registered with the Tippecanoe County Sheriff’s Department as homeless,

      when, in fact, he was residing with Billie Jo Martin in Lafayette. Accordingly,

      on April 9, Cornell was arrested, and, on April 15, the State charged Cornell

      with two counts of failure to register as a sex offender and with being a habitual

      offender.




      1
        Cornell also contends that the trial court erred when it revoked his bond prior to trial. The State responds,
      and we agree, that, now that Cornell has been convicted and sentenced, that issue is moot. See, e.g., Partlow v.
      State, 453 N.E.2d 259, 274 (Ind. 1983). Cornell does not assert on appeal that any exception to the mootness
      doctrine applies here.

      Court of Appeals of Indiana | Memorandum Decision 79A05-1510-CR-1649 | May 24, 2016                 Page 2 of 6
[3]   At an initial hearing, the trial court set Cornell’s bond in the amount of $15,000

      surety and $1,500 cash. Cornell did not post bond. While he was in jail on

      April 26, he made two phone calls to Martin in violation of a no-contact order.

      Accordingly, the State charged Cornell with invasion of privacy and filed a

      petition to revoke Cornell’s bond. The trial court granted the motion to revoke

      the bond. On August 12, Cornell pleaded guilty to failure to register as a sex

      offender, as a Level 5 felony,2 and he admitted to being a habitual offender.

      The trial court entered judgment accordingly and sentenced Cornell to six years

      for failure to register as a sex offender, as a Level 5 felony, and an additional

      two years for being a habitual offender, for an aggregate term of eight years.3

      This appeal ensued.


                                         Discussion and Decision
[4]   Cornell contends that his sentence is inappropriate in light of the nature of the

      offense and his character. Article 7, Sections 4 and 6 of the Indiana

      Constitution “authorize[] independent appellate review and revision of a

      sentence imposed by the trial court.” Roush v. State, 875 N.E.2d 801, 812 (Ind.

      Ct. App. 2007) (alteration original). This appellate authority is implemented

      through Indiana Appellate Rule 7(B). Id. Revision of a sentence under Rule




      2
        In the guilty plea order, the trial court stated that the second count, failure to register as a sex offender, as a
      Level 6 felony, “merged” with the Level 5 count. Appellant’s App. at 15-16. Accordingly, the trial court
      entered judgment only on the Level 5 count.
      3
         The trial court ordered that Cornell “shall execute seven (7) years at the Indiana Department of
      Correction” and serve the remaining one year in community corrections on house arrest. Appellant’s App. at
      9.

      Court of Appeals of Indiana | Memorandum Decision 79A05-1510-CR-1649 | May 24, 2016                      Page 3 of 6
      7(B) requires the appellant to demonstrate that his sentence is inappropriate in

      light of the nature of his offenses and his character. See Ind. Appellate Rule

      7(B); Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We assess

      the trial court’s recognition or non-recognition of aggravators and mitigators as

      an initial guide to determining whether the sentence imposed was

      inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006).

      However, “a defendant must persuade the appellate court that his or her

      sentence has met th[e] inappropriateness standard of review.” Roush, 875
N.E.2d at 812 (alteration original).


[5]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

      sentence to the circumstances presented, and the trial court’s judgment “should

      receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222, 1224

      (Ind. 2008). The principal role of appellate review is to attempt to “leaven the

      outliers.” Id. at 1225. Whether we regard a sentence as inappropriate at the

      end of the day turns on “our sense of the culpability of the defendant, the

      severity of the crime, the damage done to others, and myriad other facts that

      come to light in a given case.” Id. at 1224.


[6]   Cornell first contends that the nature of the offense does not support an

      enhanced sentence. Cornell states that he “had not absconded, [and] he

      regularly registered with the Sheriff’s Department[,] albeit as ‘homeless’ and not

      at the address where he was staying.” Appellant’s Br. at 8. Further, Cornell

      asserts that “it is unclear that [his] status as a sex offender would have

      precluded his registering” at Martin’s address. Id. But, as the State correctly

      Court of Appeals of Indiana | Memorandum Decision 79A05-1510-CR-1649 | May 24, 2016   Page 4 of 6
      points out, the sex offender registry “‘serves a valid regulatory function by

      providing the public with information related to community safety.’”

      Appellee’s Br. at 13 (quoting Gonzalez v. State, 980 N.E.2d 312, 318 (Ind. 2013)).

      Because Cornell was dishonest with law enforcement about his residence for

      more than two months, he thwarted this important goal of the sex offender

      registry law. We cannot say that Cornell’s sentence is inappropriate in light of

      the nature of the offense.


[7]   Next, Cornell contends that his character warrants a revised sentence. In

      particular, while Cornell acknowledges his “significant criminal history and

      that the instant offense is repetitive in nature—this being [his] fourth conviction

      for the offense of failure to register,” he maintains that “these aggravating

      factors are somewhat subsumed in the habitual offender enhancement[.]”

      Appellant’s Br. at 8. Cornell also points out that he pleaded guilty without the

      benefit of a plea agreement. And Cornell states that he was “essentially

      abandoned by his parents in his early teens and placed in a group home until

      the age of eighteen” and suffers from depression. Id. at 9.


[8]   However, the State points out that, over the course of twenty years, Cornell

      “has at least five prior felony convictions, four misdemeanor convictions, and

      [he] previously had five petitions to revoke his probation filed—three of which

      were granted.” Appellee’s Br. at 14. Further, as Cornell acknowledges, he has

      repeatedly failed to comply with the sex offender registry statute. The length

      and substance of Cornell’s criminal history reflect a poor character. While we



      Court of Appeals of Indiana | Memorandum Decision 79A05-1510-CR-1649 | May 24, 2016   Page 5 of 6
      acknowledge the hardships that Cornell has faced in his life, we cannot say that

      his sentence is inappropriate in light of his character.


[9]   Affirmed.


      Robb, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 79A05-1510-CR-1649 | May 24, 2016   Page 6 of 6